¶39 (dissenting) — I dissent. I would reinstate the trial court’s summary judgment order admitting the 1993 will to probate. This would permit litigation of the real contentious issues, namely whether execution of the 1993 lost will was procured through undue influence and whether Margaret Black had sufficient testamentary capacity. But to refuse to admit this will to probate conflicts with prior cases which have admitted lost wills under more tenuous circumstances.
Sanders, J.

Proving Execution of Lost Will

¶40 Before turning to the ultimate issue of whether to admit the 1993 will to probate, I note my disagreement with the majority’s assertion that the “clear, cogent, and convincing” standard14 in RCW 11.20.070(2) applies not only to proof of a lost will’s provisions but also to its execution. Majority at 163. However the plain language of the statute does not support such a construction. Moreover, our cases construing RCW 11.20.070 over the years have consistently held that heightened standard of proof applies only to proof of the lost will’s contents—not its execution. Coupled with the fact subsequent legislative amendments did not alter that distinction, it follows that the “clear, cogent, and convincing” standard in RCW 11.20.070(2) does not apply to proof of the lost will’s execution.
*176¶41 To date, no Washington court has thoroughly examined the lost wills statute since it was last amended in 1995. Thus, a review of some general statutory construction principles is in order. Any statutory analysis must begin by examining the plain language of the statute, bearing in mind that the principal aim of statutory construction is to give effect to the legislature’s intent. Campbell v. Dep’t of Soc. & Health Servs., 150 Wn.2d 881, 894, 83 P.3d 999 (2004). If the language is unambiguous, the court must give effect to that language alone and end its inquiry for the legislature is presumed to say what it means. State v. Salavea, 151 Wn.2d 133, 142, 86 P.3d 125 (2004).
¶42 The lost wills statute currently provides:
(1) If a will has been lost or destroyed under circumstances such that the loss or destruction does not have the effect of revoking the will, the court may take proof of the execution and validity of the will and establish it, notice to all persons interested having been first given. The proof must be reduced to writing and signed by any witnesses who have testified as to the execution and validity, and must be filed with the clerk of the court.
(2) The provisions of a lost or destroyed will must be proved by clear, cogent, and convincing evidence, consisting at least in part of a witness to either its contents or the authenticity of a copy of the will.
(3) When a lost or destroyed will is established under subsections (1) and (2) of this section, its provisions must be distinctly stated in the judgment establishing it, and the judgment must be recorded as wills are required to be recorded. A personal representative may be appointed by the court in the same manner as is herein provided with reference to original wills presented to the court for probate.
RCW 11.20.070. Notably, subsection (2) of the act requires only “[t]he provisions of a lost or destroyed will [to] be proved by clear, cogent, and convincing evidence.” RCW 11.20.070(2) (emphasis added). Nowhere in that subsection is any reference to proof of the lost will’s execution. Rather it is subsection (1) of RCW 11.20.070 which addresses proof *177of that element as well as the will’s validity (i.e., testamentary capacity, lack of undue influence). Not coincidentally, RCW 11.20.070(1) makes no mention of proving a lost will’s provisions. Thus, there is an express legislative distinction between proving a lost will’s execution and validity and proving the lost will’s testamentary scheme.
¶43 However the majority blends subsections (1) and (2) together under the erroneous belief it is reading RCW 11.20.070 as a whole and giving effect to all language used. Majority at 163. It is firmly established though that courts “must not add words where the legislature has chosen not to include them.” Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598 (2003). Yet this is precisely what the majority does by interjecting “execution” into RCW 11.20.070(2)—the only subsection in chapter 11.20 RCW (the applicable chapter for proving wills for probate) to even reference the “clear, cogent, and convincing” standard.15
¶44 Even assuming the statute is ambiguous yields the same result, as our cases construing prior versions of the statute recognized a distinction between proving a will’s execution and its contents. If a statute is ambiguous, meaning it is susceptible to two or more reasonable interpretations, then the court may look beyond the plain language to other aids, such as legislative history. State ex rel. Citizens Against Tolls v. Murphy, 151 Wn.2d 226, 242-43, 88 P.3d 375 (2004). Prior to 1995 the lost wills
*178statute provided in relevant part:
Whenever any will is lost or destroyed, the court may take proof of the execution and validity of such will and establish it, notice to all persons interested having been first given. Such proof shall be reduced to writing and signed by the witnesses and filed with the clerk of the court.
No will shall be allowed to be proved as a lost or destroyed will unless it is proved to have been in existence at the time of the death of the testator, or is shown to have been destroyed, canceled or mutilated in whole or in part as a result of actual or constructive fraud or in the course of an attempt to change the will in whole or in part, which attempt has failed, or as the result of a mistake of fact, nor unless its provisions are clearly and distinctly proved by at least two witnesses, and when any such will is so established, the provisions thereof shall be distinctly stated in the judgment establishing it, and such judgment shall be recorded as wills are required to be recorded... .
Former RCW 11.20.070 (Laws of 1965, ch. 145, § 11.20.070) (emphasis added). This court recognized “the clear and distinct proof referred to in the lost wills statute, RCW 11.20.070, relates only to the provisions of the instrument, and not to its execution. Proof as to the execution of the instrument is dealt with in the first paragraph of that statute and in other statutes.” In re Estate of Peters, 43 Wn.2d 846, 860, 264 P.2d 1109 (1953) (emphasis added) (citing RCW 11.20.020, .040); see also In re Estate of Gardner, 69 Wn.2d 229, 235-36, 417 P.2d 948 (1966). The “other statutes” referenced in Estate of Peters describe the standard procedure for admitting any existing will to probate and how such proof may be obtained if one or more of the subscribing witnesses is deceased or unavailable. See RCW 11.20.020, .040. Thus, proof of a lost will’s execution under former RCW 11.20.070 was no different than proving any other will’s execution.
*179¶45 When the legislature amended RCW 11.20.070 in 199416 by enacting Substitute House Bill 2270, Laws of 1994, ch. 221, § 20, it left much of the first paragraph intact as a newly created subsection (1). Cf. RCW 11.20.070(1). Along with removing the requirement to prove the lost will’s existence at the time of the testator’s death, the amendment further replaced the “clearly and distinctly” standard with the “clear, cogent, and convincing” one, which now comprises subsection (2). RCW 11.20.070(2). Thus, as was the case in Estate of Peters, the statute still requires the same standard of proof for execution of the lost will as it does for existing wills. To conclude as the majority does requires one to assume the legislature overruled Estate of Peters sub silentio. Estate of Peters, 43 Wn.2d at 860. Yet the legislature’s refusal to modify the relevant language17 from the first paragraph of former RCW 11.20.070 rebuts this assumption.
¶46 In re Last Will & Testament of Borrow, 123 Wash. 128, 212 R 149 (1923) is not to the contrary. Language in that opinion expressed “the least that can be required [when a lost will is offered for probate] is that the evidence to establish its execution and contents must be clear and convincing.” Id. at 130 (emphasis added). Yet that court rejected probate of the lost will because the “appellant failed to establish that any will had ever, at any time, been
*180made by the deceased.” Id. at 129. Our majority’s excessive reliance on Borrow’s language referencing “execution” has already been conclusively rejected. In Estate of Gardner the court looked to both the quoted portion from Borrow on which our majority so heavily relies and the above-referenced quote from Estate of Peters. 69 Wn.2d at 235. Estate of Gardner found Estate of Peters more persuasive on the point and permitted the lost will to be probated. Id.
¶47 Since the presumptive burden of proof for civil cases is by a preponderance of the evidence, Reese v. Stroh, 128 Wn.2d 300, 312, 907 P.2d 282 (1995), and proving execution of a lost will for probate is the same as proving execution of any other will, it follows that standard of proof applies when a lost will is offered for probate until the legislature mandates otherwise. Whereas the will’s contents must be proved by “clear, cogent, and convincing evidence,” RCW 11.20.070(2), execution is proved by a preponderance of the evidence. It may or may not be better policy to require the heightened standard to prove a lost will’s execution; that debate, however, belongs in the legislature—not this court. State ex rel. Johnson v. Lally, 59 Wn.2d 849, 855, 370 P.2d 971 (1962).

Admitting Lost Will to Probate and Summary Judgment

¶48 Even though the preponderance of the evidence standard applies to proving the lost will’s execution, it is not per se determinative of the ultimate issue, namely whether to admit the 1993 lost will. However when this record is viewed as a whole, reasonable minds could reach but one conclusion: Margaret Black signed this written will on August 14, 1993, and Robert Reiter and Janet Taylor signed their names as witnesses. My reasons follow.
¶49 The statutory requisites to formally execute a will are minimal. Estate of Gardner, 69 Wn.2d at 236; In re Estate of Chambers, 187 Wash. 417, 425, 60 P.2d 41 (1936). A will is validly executed if it is (1) in writing, (2) signed by the testator, and (3) “attested by two or more competent *181witnesses, by subscribing their names to the will, or by signing an affidavit that complies with RCW 11.20.020(2), while in the presence of the testator and at the testator’s direction or request.” RCW 11.12.020(1). Myrna, as petitioner to admit the will, must prove all three of these elements. RCW 11.20.070(1). In addition, because Myrna seeks to admit a will that has been lost, she must also prove that will’s substantive provisions. RCW 11.20.070(2). Proof of the will’s provisions {not execution) must be by “clear, cogent, and convincing evidence.” Id. The only debatable issue here is whether the will was attested to by two or more persons who subscribed their names to the will in Margaret’s presence and at Margaret’s direction or request. RCW 11.12.020(1).18
¶50 This case ultimately turns on whether the affidavits of Seattle attorney Paul Blauert, California attorney Robert Reiter, and notary Janet Taylor sufficiently remove any genuine issue of material fact as to whether two persons witnessed Margaret execute this will and subscribed their names to the will attesting to this fact.
f 51 A signed attestation clause is prima facie proof that the will was signed by two witnesses in the testatrix’s presence and at her request or direction. In re Estate of Campbell, 47 Wn.2d 610, 615-16, 288 P.2d 852 (1955). While the majority correctly notes the proffered copy of the lost will is unsigned, uncontradicted testimony from Blauert and Reiter demonstrate that two persons signed that clause: Reiter and Taylor.
¶52 A copy of the lost will was provided as an attachment to both Blauert’s and Reiter’s affidavits respectively. Blauert affirmed that the copy attached to his affidavit is *182identical to the actual will he drafted and kept on file. That copy is the same in all respects as the copy attached to Reiter’s affidavit, which Reiter affirms is identical to the will actually executed by Margaret. That will contained an attestation clause.
¶53 Reiter also testified by declaration that he “asked Mrs. Black a number of questions [about the will] in Ms. Taylor’s presence.” Clerk’s Papers (CP) at 31. Margaret told Reiter that she understood she was signing a will and that the will “left her entire estate to Myrna.” CP at 31. He further testified that in Margaret’s presence he “and Ms. Taylor signed [their] names as witnesses thereto.” CP at 31 (emphasis added). Finally Reiter affirmed he and Myrna gave that signed document to Blauert at Seattle-Tacoma International Airport the following day. CP at 32.
¶ 54 Blauert testified that he drafted the will and that it was the same document Myrna returned to him when she returned to Seattle from Walla Walla. CP at 43-44. This corroborates Reiter’s testimony. Blauert further testified that the will “had been executed on August 14, 1993, and that it had been attested to and signed by two witnesses.” CP at 44.
¶55 The majority is correct Blauert’s testimony alone insufficiently demonstrates Taylor and Reiter signed as witnesses, as Blauert was not present when the will was signed. Majority at 167. But when viewed in conjunction with Reiter’s testimony and the identity between the copies of the will attached to Blauert’s and Reiter’s affidavits, the only reasonable conclusion to draw is that Reiter and Taylor signed the attestation clause of the will.
¶56 The majority emphasizes, however, that Taylor cannot independently recall Margaret Black executed the will. Majority at 167-68. Such is not dispositive. See In re Estate of Neubert, 59 Wn.2d 678, 369 P.2d 838 (1962). In Estate of Neubert the only living attesting witness, an attorney in the law firm which possessed a conformed copy of the lost will, “had no independent memory of Mrs. Neubert [the testatrix] or the execution of the [lost] will in his and [the *183other witness’s] presence.” Id. at 682. In fact, not one person who testified at the probate hearing could independently recall execution of the will. The sole testimony came from another attorney in the law firm, the attorney witness who could not recall the specific execution, and a secretary, all of whom testified to the procedure for conforming copies of wills. See id. at 680-84. Though not one attesting witness testified to the actual execution of the lost will, we held the execution had been sufficiently proved. Id. at 685.19 Likewise, Estate of Gardner held probate of a lost will was required where one subscribing witness specifically recalled execution of the will at issue and the subscribing witness could only recall that a will was executed, though she could not accurately recall the date of execution. Estate of Gardner, 69 Wn.2d at 236-37.
¶57 Thus we have not once, but twice held execution of a lost will was sufficiently proved by fewer than two witnesses affirmatively testifying to the execution of the will. Yet the majority discounts these authorities claiming “only one attesting witness testified.” Majority at 169 n.ll. This simply is not true. To the contrary there are affidavits filed under oath by not only Reiter but also Taylor and Blauert. Merely because Taylor lacks independent recollection of this will’s execution does not render her testimony useless and irrelevant. Rather, Taylor affirms she met Margaret Black in 1993. In her second declaration Taylor acknowledges she “believe [s] that [she] did personally observe Margaret Black sign the Durable Power of Attorney on August 14, 1993, because [she] did not notarize documents for individuals [she] did not know, without them being in [her] presence at the time of signing.” CP at 119-20. Moreover the majority’s attempted distinction based on “one” witness’s testimony is tenuous given Estate of Neubert held execution was proved despite no affirmative testimony to the execution of the will.
*184¶58 The majority further notes Taylor may have served only as a notary and not as a witness. Majority at 167-68. For support the majority relies on both the petition to admit the will and one of Reiter’s declarations that suggests there were two witnesses and a notary in the room where Margaret executed the will. Id. at 167-68. To conclude, as the majority does, one must assume not two but three persons stood next to Margaret when she executed the will. Nothing in the record other than semantics suggests this, and the authority on which the majority relies specifies the opposite.20
¶59 Reiter’s initial declaration asserts he “and Ms. Taylor signed [their] names as witnesses thereto.” CP at 31 (emphasis added). Furthermore, the second page of the petition to admit the will, which the majority fails to mention, alleges “Mr. Reiter has executed an Affidavit filed herein testifying as to the provisions and execution of the Will by the decedent and decedent’s testamentary capacity and to the witnessing of the Will by both himself and the other witness, Janet Taylor, who also notarized the executed Will.” CP at 2 (emphasis added). Thus, when viewing the petition as a whole, Myrna alleged that Taylor was both a *185notary and a witness. Surrounding circumstances can render a notary’s signature into that of a subscribing witness so long as it meets the formal requirements of attestation. In re Estate of Price, 73 Wn. App. 745, 752-53, 871 P.2d 1079 (1994) (citing Estate of Chambers, 187 Wash, at 423). The majority distinguishes Estate of Price claiming Taylor did not interact with Margaret nor affirmatively declare that Margaret signed the will in her presence. Yet nowhere in Taylor’s written testimony is there any denial such interaction took place. Moreover Blauert’s and Reiter’s affidavits establish Taylor signed the attestation clause along with Reiter.
¶60 All three affidavits when viewed in conjunction with one another establish Myrna met her prima facie summary judgment burden. Given that the beneficiaries of the 1992 will failed to produce any evidence outside their pleadings that demonstrated a genuine issue of fact remains,21 summary judgment must be awarded. CR 56(c). Basically the majority does not find Reiter and Blauert credible, despite the fact both individuals were deposed by the beneficiaries of the 1992 will, and the beneficiaries ultimately unearthed no evidence to discredit them. However judging a witness’s credibility when the opposing party does not bring forth any countering evidence is inappropriate. Howell v. Spokane & Inland Empire Blood Bank, 117 Wn.2d 619, 626, 818 P.2d 1056 (1991).
CONCLUSION
¶61 Genuine issues of fact may remain as to whether Margaret Black executed the 1993 lost will under undue influence or without sufficient testamentary capacity. Yet *186those issues must be decided in a subsequent will contest. They are therefore immaterial to the issue to which summary judgment was sought. See Ruff v. King County, 125 Wn.2d 697, 703, 887 P.2d 886 (1995) (material fact is one which affects the outcome of the litigation). Myrna satisfied the statutory requirements to admit the lost will to probate. I therefore would admit the will to probate, and dissent.
Chambers, J., concurs with Sanders, J.

 This court has previously interpreted that standard to mean “evidence [which] shows the ultimate fact at issue to be highly probable.” In re Dependency of K.S.C., 137 Wn.2d 918, 925, 976 P.2d 113 (1999).


 The “clear, cogent, and convincing” standard does appear in other provisions of Title 11 RCW. See RCW 11.40.040(2) (standard of proof to overturn presumption that personal representative exercised reasonable diligence to determine identity of decedent’s creditors); RCW 11.42.040(2) (same for notice agent handling creditors against nonprobate assets); RCW 11.54.040(1) (standard of proof to obtain increased award from estate for basic maintenance and support needs); RCW 11.88.045(3) (standard of proof in guardianship proceedings to establish alleged incapacitation). The clear, cogent, and convincing standard also applies in will contest proceedings under chapter 11.24 RCW, where the party seeking to overcome the presumption of validity if the will is admitted to probate (or presumption of invalidity if the will is rejected from probate) by the aforementioned standard. See In re Estate of Jolly, 197 Wash. 349, 354, 85 P.2d 267 (1938). At issue here is whether Myrna Black sufficiently proved the 1993 lost will for probate, thus rendering the above referenced statutes irrelevant to the case at hand.


 The relevant section of Substitute House Bill 2270 took effect on January 1, 1995. Laws of 1994, ch. 221, § 75(1).


 One legislative change in that section is worth some mention. Whereas former RCW 11.20.070 required the proof to be in writing and “signed by the witnesses,” (emphasis added), the revised version required the proof to be in writing and “signed by any witnesses who have testified as to the execution and validity,” RCW 11.20.070(1) (emphasis added). Courts presume a change in legislative intent whenever it materially alters a statute and that the legislature intended to exclude the term so omitted. Rhoad v. McLean Trucking Co., 102 Wn.2d 422, 426-27, 686 P.2d 483 (1984). The amendment of “the witnesses” to “any witnesses” suggests the legislature sought to clarify the requirement in lost wills cases that every witness must provide signed proof of a lost will’s execution. Accord Webster’s Third New International Dictionary 97 (1981) (defining “any” as “used as a function word to indicate the maximum or whole of a number or quantity,” such as “give me [any] letters you can find”). Regardless, it cannot be reasonably argued that the “clear, cogent, and convincing” standard leaped from one subsection to the next merely by modifying “the” to “any.”


 This is properly so since the lost will was in writing and signed by Margaret as evidenced by both Paul Blauert’s and Robert Reiter’s unchallenged affidavits, which together demonstrate Blauert drafted a written will which Margaret signed. Moreover the contents of the will unquestionably leave Margaret’s entire estate to Myrna. While one need only prove the substance of the lost will’s provisions and not the exact language to satisfy RCW 11.20.070(2), Estate of Gardner, 69 Wn.2d at 236, the affidavits of Blauert and Reiter demonstrate the copy of the lost will Blauert drafted and the copy Reiter witnessed are identical. This more than adequately satisfies the requisite proof of the will’s provisions.


 Estate of Neubert denied probate of the lost will, however, because the proponents there failed to meet the then existing statutory requirement of proving the lost will was in existence at the time of the testator’s death. Estate of Neubert, 59 Wn.2d at 687. That requirement was removed in 1995. Laws op 1994, ch. 221, § 20 (codified at ROW 11.20.070(2)).


 The majority offers the possibility Myrna was the third individual in the room, and as such Taylor still could have been merely a notary and nothing more. See majority at 167. Even assuming this to be true, the 1993 will must be admitted to probate. Execution of a will is still valid even if one of the attesting witnesses is interested (i.e., a beneficiary under the will). RCW 11.12.160(2); Estate of Chambers, 187 Wash. at 420 (holding beneficiaries under a will are qualified to testify to execution). Rather the interested witness would lose his or her gift under the will (absent proof overcoming a presumption of undue influence) and that property would pass intestate. RCW 11.12.160(3). Granted, such a situation would have the same net effect here with Myrna being the only beneficiary under the 1993 will and sole intestate heir to Margaret’s estate. Yet that does not invalidate execution of the 1993 will, which would, as a matter of law, revoke the 1992 will. In re Estate of Campbell, 46 Wn.2d 292, 296, 280 P.2d 686 (1955). Nonetheless, those beneficiaries would still be afforded the opportunity to revive the 1992 will through the doctrine of dependent relative revocation. See generally In re Kerckhof’s Estate, 13 Wn.2d 469, 472-73,125 P.2d 284 (1942). Thus, even ¿/Myrna was the other witness, execution of the will was sufficiently proved. But that possibility should not be considered in any event, as to conclude as much necessitates a finding that Reiter is not credible, which is wholly unacceptable in summary judgment proceedings absent evidence rebutting his assertions. See Howell v. Spokane & Inland Empire Blood Bank, 117 Wn.2d 619, 626, 818 P.2d 1056 (1991).


 The only evidence proffered by the beneficiaries of the 1992 will was a declaration filed by Reiter in previous guardianship proceedings instituted in 1993, in which Reiter makes no mention of Margaret’s executing the 1993 lost will. CP at 82-85. However the declaration corroborates Myma’s and Reiter’s trip to visit Margaret in every other respect, and the beneficiaries do not describe what relevance testimony regarding execution of the will would have had to those guardianship proceedings, nor why such testimony would be included in those proceedings in the first place.